UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2409



In Re:   HENRY EARL MILLER,

                Petitioner.




               On Petition for Writ of Mandamus.
   (6:04-cr-00022-HFF; 6:06-cv-00548-HFF; 6:09-cv-01150-HFF)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henry Earl Miller petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motions filed asserting that his conviction is a violation of

the Double Jeopardy Clause.             He seeks an order from this court

directing the district court to act.                 Our review of the district

court’s docket sheets reveals that the district court denied the

motions     in    text    orders   on   December       29,    2009.      Accordingly,

because the district court has recently decided Miller’s case,

we   deny   the    mandamus    petition       as    moot.      We     grant   leave   to

proceed     in    forma    pauperis.      We       dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                          2